DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 4, 5, 7 and 13 are currently amended. 
Claims 1-18 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 6/29/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “Applicant has amended claims 1, 7, and 13, as reflected in the “AMENDMENTS TO THE CLAIMS” section, in a manner agreed during the Interview that overcomes the rejections. Accordingly, Applicant submits that amended claims 1, 7, and 13 are directed to patent eligible subject matter” [Arguments, page 8].
In response, Applicant’s arguments are considered and are persuasive. Examiner observes the proposed amendments appear to overcome the 35 USC 101 rejection by demonstrating a particular transformation (See MPEP 2106.05(III)(C)) of the simulation results data. Specifically, the proposed amendments recite, in part, "wherein the result of each iteration of the simulation is a reward determined by taking a negative of a cost function, the cost function based on a quoted due date of the order and a simulated delivery date determined from the next scheduling policy and due date policy”. Here, the proposed claim provides specificity regarding how the simulation results data are transformed and iterated by the machine learning process, thus demonstrating an improvement to the technical field of order processing. 

35 USC § 103 Rejections
	First, Applicant argues that “the cited references, taken singly or in combination, fail to disclose or suggest at least the above-identified features of the amended independent claim 1. For example, as agreed during the Interview, the cited references do not describe, at least, results of each iteration of the simulation, as claimed, is a reward determined by taking a negative of a cost function, where the cost function is based on a quoted due date of the order and a simulated delivery date determined from the next scheduling policy and due date policy. Furthermore, Applicant submits that the cited reference do not disclose executing machine learning that is based on providing the reward of each iteration, as claimed, to both the scheduling policy process and the due date quotation for each subsequent iteration” [Arguments, pages 9-10].
	In response, Applicant’s arguments are considered but are not persuasive. After further consideration, Examiner considers the above-argued limitation to be disclosed by the applied art and directs the Applicant to (Zheng, ¶ 94, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out. The calculation of a gap is carried out, for example, on the basis of mathematical formulae below 

    PNG
    media_image1.png
    196
    519
    media_image1.png
    Greyscale

Here, KN.sub.i and LN.sub.i are delivery time of the manufacturing sequence i in the plan candidate and the ideal plan, respectively, KS.sub.i and LS.sub.i are the quantity of order of manufacturing sequence i in the plan candidate and the ideal plan, respectively, and KH.sub.i and LH.sub.i are the product kind of order of manufacturing sequence i in the plan candidate and the ideal plan, respectively. Further, it is so determined that the difference between KH.sub.i and LH.sub.i is 0 in a case where KH.sub.i and LH.sub.i belong to the same product kind and the difference between KH.sub.i and LH.sub.i is 1 in a case where KH.sub.i and LH.sub.i belong to different product kinds. Furthermore, a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan). Here, Zheng discloses a negative of a cost function (i.e. gap between plan iterations, see formula 2)), and wherein KN.sub.i and LN.sub.i are considered to represent a quoted due date and a simulated delivery date. Examiner combines these elements with the previously cited elements which disclose scheduling policies and due dates (Zheng, ¶¶ 146, 148) to disclose the above cited limitation. As such, Examiner remains unpersuaded. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., U.S. Publication No. 2018/0121850 [hereinafter Zheng] in view of Hamling, U.S. Publication No. 2018/0373230 [hereinafter Hamling]. 

Regarding claim 1, Zheng discloses a method for processing and responding to an order, comprising: determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order (Zheng, ¶ 109,  FIG. 16 illustrates a flow chart describing details of calculation start process information generation processing. As illustrated in FIG. 16, first, the terminal 109 for operator receives the selection of a basis (whether the initial process is to be set as a calculation start process or the final process is to be set as a calculation start process) (discloses determining an initial scheduling policy) when calculation start process information is to be calculated, via the final/initial process ideal plan selection box 1003, and the final/initial process ideal plan creation device 104 acquires the content of the received selection), (Id., ¶ 110, the terminal 109 for operator receives the selection for the ideal plan creation indicator selection box 1005 from a user, and the final/initial process ideal plan creation device 104 acquires the content of the received selection. Meanwhile, in the present embodiment, the indicator includes an indicator for creating an ideal plan that gives an early delivery time (discloses determining due date policy) or an indicator for creating an ideal plan that gives a large production quantity, and indicators obtained by attaching a prescribed weight to these indicators may be used), (Id., ¶ 34, The final/initial process ideal plan creation device 104 and the ideal plan planning device 105 calculate information on an implementation time of each of processes to be implemented for producing a product (for example, information on a sequence of introduction of an order lot to facilities in each of processes, hereinafter, such information will be called an ideal plan));
a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy (Id., ¶ 4, production lots being allocation candidates are ranked and output on the basis of a third evaluated value being an evaluation result of an allocation of an allocation candidate production lot and an allocation candidate production line, the third evaluated value being obtained from a first evaluated value obtained by evaluating a production lot to be an allocation candidate for each of evaluation items of production condition information of the production lot on the basis of an empirical rule database built via a selection result of past allocation candidates (discloses candidate plans for simulation) and a second evaluated value being a prediction result of a production result obtained by implementing production plan simulations (discloses simulation involving scheduling decisions) about production lots to be allocation candidates in respective production lines in a descending order of the first evaluated values, and a specific production lot among the ranked and output allocation candidates is allocated to the production line, and learning is carried out on the basis of the specific production lot to update the empirical rule database), (Id., ¶ 110, the terminal 109 for operator receives the selection for the ideal plan creation indicator selection box 1005 from a user, and the final/initial process ideal plan creation device 104 acquires the content of the received selection. Meanwhile, in the present embodiment, the indicator includes an indicator for creating an ideal plan that gives an early delivery time (discloses selected due date policy) or an indicator for creating an ideal plan that gives a large production quantity, and indicators obtained by attaching a prescribed weight to these indicators may be used), (Id., ¶ 93, the plan candidate planning device 106 acquires limitation condition information from the limitation condition DB 102 (S1206). Then, the plan candidate planning device 106 generates at least one plan candidate (discloses generation of candidate plans for simulation) on the basis of the limitation condition information acquired in S1206 (S1207). Details of the processing (hereinafter, referred to as plan candidate planning processing) will be described later);
b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations (Id., ¶ 119, In order to create an ideal plan, for example, a neural network learning device and backpropagation are used (discloses machine learning process)), (Id., ¶ 120, Input to the learning input processing unit 202 is, for example, information on a delivery time, quantity and kind of each of products, and information that is output by a learning output processing unit 203 is, for example, a production sequence of each of products (sequence according to which an order lot is introduced into facilities in respective processes) (discloses updated scheduling and due date policies), (Id., ¶ 94, Next, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out (discloses scoring function for evaluating decisions)... a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan. Meanwhile, in the calculation of the gap between the plan candidate and the ideal plan, values obtained by multiplying each of parameters by a prescribed weighting value (weighted each of parameters) may be used, in place of each of the above-described parameters);
and outputting the finalized scheduling policy and the due date policy in response to the order,  wherein the machine learning process defines a due date quotation process and a scheduling policy process, the due date quotation process configured… to select a next due date policy based on a preceding due date policy from a preceding iteration, the scheduling policy configured, for each iteratively executed a) and b), to select a next scheduling policy for internal processes based on a preceding scheduling policy from the preceding iteration, 
wherein the result of each iteration of the simulation is a reward determined by taking a negative of a cost function, the cost function based on a quoted due date of the order and a simulated delivery date determined from the next scheduling policy and due date policy,
and wherein executing the machine learning is based on providing the reward of each iteration to both the scheduling policy process and the due date quotation for each subsequent iteration (Id., ¶ 146, with the production plan support system 1 of the present embodiment, similarity between each of the plurality of generated implementable process information and implementation process information is calculated, implementable process information that is the most similar to the implementation process information among the calculated similarities is specified, and the specified implementable process information is output as information on a production process of a product (discloses outputting finalized scheduling and due date policy), and therefore a user can carry out production on the basis of a production plan that makes the most suitable production of a product possible, among executable production plans for the product), (Id., ¶ 148, with the production plan support system 1 of the present embodiment, information on a quantity of a product or a production completion time of a product is acquired as an indicator when implementation process information is generated and implementation process information is generated according to the acquired indicator, and therefore a user can surely produce a product on the basis of a production plan for producing the product in a prescribed quantity or a production plan for completing the production of the product by a prescribed delivery time (further discloses due date policy)), (Id., ¶ 118, the ideal plan planning device 105 outputs the ideal plan created in S1403 (S1404). Processing in S1402 and S1403 is repeated until ideal plans are created for all processes), (Id., ¶ 139, the ideal plan planning device 105 outputs an execution plan for a subsequent process (discloses policy processes for due date and scheduling) (a process in the forward direction (discloses selecting the next processes for due date and scheduling) or a process in the backward direction) on the basis of the execution plan having been input to the learning device by the learning output processing unit 204 (S1603). The processing is repeated sequentially), (Id., ¶ 94, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out. The calculation of a gap is carried out, for example, on the basis of mathematical formulae below (discloses a negative (i.e. gap between plan iterations) of a cost function)

    PNG
    media_image1.png
    196
    519
    media_image1.png
    Greyscale

Here, KN.sub.i and LN.sub.i are delivery time of the manufacturing sequence i in the plan candidate and the ideal plan, respectively, KS.sub.i and LS.sub.i are the quantity of order of manufacturing sequence i in the plan candidate and the ideal plan (discloses cost function basis of a quoted due date and a simulated delivery date), respectively, and KH.sub.i and LH.sub.i are the product kind of order of manufacturing sequence i in the plan candidate and the ideal plan, respectively. Further, it is so determined that the difference between KH.sub.i and LH.sub.i is 0 in a case where KH.sub.i and LH.sub.i belong to the same product kind and the difference between KH.sub.i and LH.sub.i is 1 in a case where KH.sub.i and LH.sub.i belong to different product kinds. Furthermore, a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan), (Id., ¶ 130-132, The search is carried out… to calculate distance between solutions. [131] …a solution keeping a certain distance is adopted as a plan candidate. For example, in a case where “a solution 1” has been searched and then “a solution 2” is searched, when a distance between “the solution 2” and “the solution 1” is larger than distance X having previously been set, “the solution 2” is adopted as a plan candidate (discloses providing the reward (i.e. distance between plans) to create new plan candidates (i.e. subsequent iterations). [0132] Meanwhile, for the above calculation, generally available mathematical programming software may be used. Further, in the present embodiment, as information that is input/output, concrete numeral values, item names and limitation conditions are mentioned, but other numerical values, item names, limitation conditions and the like may be used).
While suggested, Zheng does not explicitly disclose …iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; for each iteratively executed a) and b)…
However, Hamling discloses …iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; for each iteratively executed a) and b)… (Hamling, ¶ 43, The plan performance predictive model generation technique 4A00 presents one embodiment of certain steps and/or operations that facilitate real-time adjustment of manufacturing capacity plans using predictive modeling. At least some of the steps and/or operations (e.g., the grouping of steps to generate learning model 422) are performed to generate a learning model that is associated with the plan performance predictive model), (Id., ¶ 44, A portion of the collected pairs (e.g., pairs S1-R1 through S3-R3) can be used to train one or more learning models (step 404). A different portion of the collected pairs (e.g., pairs S4-R4 through SN-RN) can be used to validate the learning model (step 406). The processes of training and validating can be iterated (see path 408) until the learning model behaves within target tolerances (discloses iterating a learning model until a final plan is determined) (e.g., with respect to predictive statistic metrics, descriptive statistics, significance tests, etc.)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and learning elements of Zheng’s production support system to include the iterative and learning elements of Hamling in the analogous art of managing manufacturing plans.
 The motivation for doing so would have been to “improve the accuracy of generated capacity plans” [Hamling, ¶ 6], wherein such a capacity plan would help to identify the “ideal… production plan of products, for example, that determines, when an order of production of a plurality of products (lots) is received, how each of facilities used for each of processes is caused to accept what lot via what sequence (time zone) and to work” [Zheng, ¶ 35].

	Regarding claim 2, the combination of Zheng and Hamling discloses the method of claim 1.
	Zheng further discloses …wherein the internal processes are manufacturing processes, and wherein the outputting the finalized scheduling policy and the due date policy in response to the order comprises responding to the order with the due date policy and dispatching the finalized scheduling policy to one or more machines to execute a manufacturing process according to the finalized scheduling policy (Zheng, ¶ 35, The ideal plan is a production plan (discloses manufacturing processes) of products, for example, that determines, when an order of production of a plurality of products (lots) is received, how each of facilities used for each of processes is caused to accept what lot via what sequence (time zone) and to work (discloses responding to an order with a due date policy), (Id., ¶ 43, The ideal plan DB 107 stores the ideal plan for each of processes. Further, the plan candidate DB 108 stores plan candidates for each of processes. The execution plan DB 111 stores execution plans (discloses dispatching final plan to a machine for execution)), (Id., ¶ 44, respective DBs shall be configured by information processors such as general PCs (PC: Personal Computer) and general database software. By means of these, a search function and an update function are provided).

	Regarding claim 3, the combination of Zheng and Hamling discloses the method of claim 1.
	While suggested, Zheng does not explicitly disclose …wherein the initial scheduling policy is generated from a current production status of one or more machines of a factory floor associated with the order.
However, Hamlin further discloses …wherein the initial scheduling policy is generated from a current production status of one or more machines of a factory floor associated with the order (Hamlin, ¶ 4, some legacy techniques might establish a manufacturing capacity plan based on some then -current set of information (e.g., current capacity, product demand forecasts, inventory levels, etc.). These techniques then track certain metrics during actual manufacturing operations to determine various measures of performance for the manufacturing capacity plan. For example, the state of certain equipment might be tracked over time to determine a utilization percentage for that equipment (discloses scheduling policy based on status of manufacturing facility (i.e. factory floor) machines).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and learning elements of Zheng’s production support system to include the production machine elements of Hamling in the analogous art of managing manufacturing plans for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Zheng and Hamling discloses the method of claim 1.
Zheng further discloses …wherein the order comprises multiple orders issued from multiple agents ( Zheng, ¶ 34, The final/initial process ideal plan creation device 104 and the ideal plan planning device 105 calculate information on an implementation time of each of processes to be implemented for producing a product (for example, information on a sequence of introduction of an order lot to facilities in each of processes, hereinafter, such information will be called an ideal plan), (Id., ¶ 88, For example, the final/initial process ideal plan creation device 104 acquires order information with respect to orders (discloses multiple orders) having been made in a prescribed period (for example, orders for one week close to delivery time).

Regarding claim 5, the combination of Zheng and Hamling discloses the method of claim 1.
Zheng further discloses …wherein the scoring function is a cost function that is weighted based on quoted due date and actual delivery date as determined by the simulation (Zheng, ¶ 94, Next, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out (discloses scoring function for evaluating decisions)... a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan. Meanwhile, in the calculation of the gap between the plan candidate and the ideal plan, values obtained by multiplying each of parameters by a prescribed weighting value (weighted each of parameters) (discloses weighting parameters) may be used, in place of each of the above-described parameters), (Id., ¶ 78, In the limitation condition 603, contents of conditions or limitations by factors of the determination parameter 602 (hereinafter, referred to as a limitation condition) are stored, and for example, conditions on the deadline of each of processes and conditions on facilities used in each of processes (information on starting cost (discloses cost parameters for scoring) and starting time of facilities such as machines) are stored. Meanwhile, the determination parameter 602 and the limitation condition 603 may contain information on the weather that affects production of a product).

Regarding claim 6, the combination of Zheng and Hamling discloses the method of claim 1.
Zheng further discloses …wherein the results of the simulation comprises a state of the order as simulated and a state of a factory floor processing the order (Id. ¶ 120, Input to the learning input processing unit 202 is, for example, information on a delivery time, quantity and kind of each of products, and information that is output by a learning output processing unit 203 is, for example, a production sequence of each of products (sequence according to which an order lot (discloses state of the order) is introduced into facilities (discloses state of the factory floor processing the order) in respective processes). With respect to a manufacturing sequence configured by discrete values, probability at which each production sequence is selected is calculated, and the sequence is determined in descending order of calculated probabilities).

Regarding claim 7, Zheng discloses a non-transitory computer readable medium, storing instructions for processing and responding to an order, the instructions comprising: determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order (Zheng, ¶ 48, The CPU 401 is, for example, a central processing unit and is a processor capable of executing a program that is recorded in the memory 402 or has previously been transferred to the memory 402 from the storage device 408. Meanwhile, programs may be introduced by a detachable storage medium, according to need. In this case, a device for reading the storage medium is connected to the interface 403. Examples of devices for reading the storage medium include optical discs (such as CD, DVD and blue ray disc) and flash memory, as usable devices. Further, a program may be introduced into each of information processors by means of the network interface 404 via a communication medium (such as a communication line or carrier waves on a communication line), according to need), (Id., ¶ 109,  FIG. 16 illustrates a flow chart describing details of calculation start process information generation processing. As illustrated in FIG. 16, first, the terminal 109 for operator receives the selection of a basis (whether the initial process is to be set as a calculation start process or the final process is to be set as a calculation start process) (discloses determining an initial scheduling policy) when calculation start process information is to be calculated, via the final/initial process ideal plan selection box 1003, and the final/initial process ideal plan creation device 104 acquires the content of the received selection), (Id., ¶ 110, the terminal 109 for operator receives the selection for the ideal plan creation indicator selection box 1005 from a user, and the final/initial process ideal plan creation device 104 acquires the content of the received selection. Meanwhile, in the present embodiment, the indicator includes an indicator for creating an ideal plan that gives an early delivery time (discloses determining due date policy) or an indicator for creating an ideal plan that gives a large production quantity, and indicators obtained by attaching a prescribed weight to these indicators may be used), (Id., ¶ 34, The final/initial process ideal plan creation device 104 and the ideal plan planning device 105 calculate information on an implementation time of each of processes to be implemented for producing a product (for example, information on a sequence of introduction of an order lot to facilities in each of processes, hereinafter, such information will be called an ideal plan));
a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy (Id., ¶ 4, production lots being allocation candidates are ranked and output on the basis of a third evaluated value being an evaluation result of an allocation of an allocation candidate production lot and an allocation candidate production line, the third evaluated value being obtained from a first evaluated value obtained by evaluating a production lot to be an allocation candidate for each of evaluation items of production condition information of the production lot on the basis of an empirical rule database built via a selection result of past allocation candidates (discloses candidate plans for simulation) and a second evaluated value being a prediction result of a production result obtained by implementing production plan simulations (discloses simulation involving scheduling decisions) about production lots to be allocation candidates in respective production lines in a descending order of the first evaluated values, and a specific production lot among the ranked and output allocation candidates is allocated to the production line, and learning is carried out on the basis of the specific production lot to update the empirical rule database), (Id., ¶ 110, the terminal 109 for operator receives the selection for the ideal plan creation indicator selection box 1005 from a user, and the final/initial process ideal plan creation device 104 acquires the content of the received selection. Meanwhile, in the present embodiment, the indicator includes an indicator for creating an ideal plan that gives an early delivery time (discloses selected due date policy) or an indicator for creating an ideal plan that gives a large production quantity, and indicators obtained by attaching a prescribed weight to these indicators may be used), (Id., ¶ 93, the plan candidate planning device 106 acquires limitation condition information from the limitation condition DB 102 (S1206). Then, the plan candidate planning device 106 generates at least one plan candidate (discloses generation of candidate plans for simulation) on the basis of the limitation condition information acquired in S1206 (S1207). Details of the processing (hereinafter, referred to as plan candidate planning processing) will be described later);
b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations (Id., ¶ 119, In order to create an ideal plan, for example, a neural network learning device and backpropagation are used (discloses machine learning process)), (Id., ¶ 120, Input to the learning input processing unit 202 is, for example, information on a delivery time, quantity and kind of each of products, and information that is output by a learning output processing unit 203 is, for example, a production sequence of each of products (sequence according to which an order lot is introduced into facilities in respective processes) (discloses updated scheduling and due date policies), (Id., ¶ 94, Next, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out (discloses scoring function for evaluating decisions)... a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan. Meanwhile, in the calculation of the gap between the plan candidate and the ideal plan, values obtained by multiplying each of parameters by a prescribed weighting value (weighted each of parameters) may be used, in place of each of the above-described parameters);
and outputting the finalized scheduling policy and the due date policy in response to the order,  wherein the machine learning process defines a due date quotation process and a scheduling policy process, the due date quotation process configured… to select a next due date policy based on a preceding due date policy from a preceding iteration, the scheduling policy configured, for each iteratively executed a) and b), to select a next scheduling policy for internal processes based on a preceding scheduling policy from the preceding iteration, 
wherein the result of each iteration of the simulation is a reward determined by taking a negative of a cost function, the cost function based on a quoted due date of the order and a simulated delivery date determined from the next scheduling policy and due date policy,
and wherein executing the machine learning is based on providing the reward of each iteration to both the scheduling policy process and the due date quotation for each subsequent iteration (Id., ¶ 146, with the production plan support system 1 of the present embodiment, similarity between each of the plurality of generated implementable process information and implementation process information is calculated, implementable process information that is the most similar to the implementation process information among the calculated similarities is specified, and the specified implementable process information is output as information on a production process of a product (discloses outputting finalized scheduling and due date policy), and therefore a user can carry out production on the basis of a production plan that makes the most suitable production of a product possible, among executable production plans for the product), (Id., ¶ 148, with the production plan support system 1 of the present embodiment, information on a quantity of a product or a production completion time of a product is acquired as an indicator when implementation process information is generated and implementation process information is generated according to the acquired indicator, and therefore a user can surely produce a product on the basis of a production plan for producing the product in a prescribed quantity or a production plan for completing the production of the product by a prescribed delivery time (further discloses due date policy)), (Id., ¶ 118, the ideal plan planning device 105 outputs the ideal plan created in S1403 (S1404). Processing in S1402 and S1403 is repeated until ideal plans are created for all processes), (Id., ¶ 139, the ideal plan planning device 105 outputs an execution plan for a subsequent process (discloses policy processes for due date and scheduling) (a process in the forward direction (discloses selecting the next processes for due date and scheduling) or a process in the backward direction) on the basis of the execution plan having been input to the learning device by the learning output processing unit 204 (S1603). The processing is repeated sequentially), (Id., ¶ 94, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out. The calculation of a gap is carried out, for example, on the basis of mathematical formulae below (discloses a negative (i.e. gap between plan iterations) of a cost function)

    PNG
    media_image1.png
    196
    519
    media_image1.png
    Greyscale

Here, KN.sub.i and LN.sub.i are delivery time of the manufacturing sequence i in the plan candidate and the ideal plan, respectively, KS.sub.i and LS.sub.i are the quantity of order of manufacturing sequence i in the plan candidate and the ideal plan (discloses cost function basis of a quoted due date and a simulated delivery date), respectively, and KH.sub.i and LH.sub.i are the product kind of order of manufacturing sequence i in the plan candidate and the ideal plan, respectively. Further, it is so determined that the difference between KH.sub.i and LH.sub.i is 0 in a case where KH.sub.i and LH.sub.i belong to the same product kind and the difference between KH.sub.i and LH.sub.i is 1 in a case where KH.sub.i and LH.sub.i belong to different product kinds. Furthermore, a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan), (Id., ¶ 130-132, The search is carried out… to calculate distance between solutions. [131] …a solution keeping a certain distance is adopted as a plan candidate. For example, in a case where “a solution 1” has been searched and then “a solution 2” is searched, when a distance between “the solution 2” and “the solution 1” is larger than distance X having previously been set, “the solution 2” is adopted as a plan candidate (discloses providing the reward (i.e. distance between plans) to create new plan candidates (i.e. subsequent iterations). [0132] Meanwhile, for the above calculation, generally available mathematical programming software may be used. Further, in the present embodiment, as information that is input/output, concrete numeral values, item names and limitation conditions are mentioned, but other numerical values, item names, limitation conditions and the like may be used).
While suggested, Zheng does not explicitly disclose …iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; for each iteratively executed a) and b)…
However, Hamling discloses …iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; for each iteratively executed a) and b)… (Hamling, ¶ 43, The plan performance predictive model generation technique 4A00 presents one embodiment of certain steps and/or operations that facilitate real-time adjustment of manufacturing capacity plans using predictive modeling. At least some of the steps and/or operations (e.g., the grouping of steps to generate learning model 422) are performed to generate a learning model that is associated with the plan performance predictive model), (Id., ¶ 44, A portion of the collected pairs (e.g., pairs S1-R1 through S3-R3) can be used to train one or more learning models (step 404). A different portion of the collected pairs (e.g., pairs S4-R4 through SN-RN) can be used to validate the learning model (step 406). The processes of training and validating can be iterated (see path 408) until the learning model behaves within target tolerances (discloses iterating a learning model until a final plan is determined) (e.g., with respect to predictive statistic metrics, descriptive statistics, significance tests, etc.)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and learning elements of Zheng’s production support system to include the iterative and learning elements of Hamling in the analogous art of managing manufacturing plans for the same reasons as stated for claim 1.

Regarding claims 8-12, these claims recites limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hamling, and in further view of Slagle U.S. Publication No. 2019/0130330 [hereinafter Slagle]. 

Regarding claim 13, Zheng discloses …the apparatus comprising: a processor, configured to, in response to an order received by the apparatus: determine an initial scheduling policy for internal processes to meet the order and a due date policy for the order (Zheng, ¶ 48, The CPU 401 is, for example, a central processing unit and is a processor capable of executing a program that is recorded in the memory 402 or has previously been transferred to the memory 402 from the storage device 408), (Id., ¶ 109,  FIG. 16 illustrates a flow chart describing details of calculation start process information generation processing. As illustrated in FIG. 16, first, the terminal 109 for operator receives the selection of a basis (whether the initial process is to be set as a calculation start process or the final process is to be set as a calculation start process) (discloses determining an initial scheduling policy) when calculation start process information is to be calculated, via the final/initial process ideal plan selection box 1003, and the final/initial process ideal plan creation device 104 acquires the content of the received selection), (Id., ¶ 110, the terminal 109 for operator receives the selection for the ideal plan creation indicator selection box 1005 from a user, and the final/initial process ideal plan creation device 104 acquires the content of the received selection. Meanwhile, in the present embodiment, the indicator includes an indicator for creating an ideal plan that gives an early delivery time (discloses determining due date policy) or an indicator for creating an ideal plan that gives a large production quantity, and indicators obtained by attaching a prescribed weight to these indicators may be used), (Id., ¶ 34, The final/initial process ideal plan creation device 104 and the ideal plan planning device 105 calculate information on an implementation time of each of processes to be implemented for producing a product (for example, information on a sequence of introduction of an order lot to facilities in each of processes, hereinafter, such information will be called an ideal plan));
a) execute a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy (Id., ¶ 4, production lots being allocation candidates are ranked and output on the basis of a third evaluated value being an evaluation result of an allocation of an allocation candidate production lot and an allocation candidate production line, the third evaluated value being obtained from a first evaluated value obtained by evaluating a production lot to be an allocation candidate for each of evaluation items of production condition information of the production lot on the basis of an empirical rule database built via a selection result of past allocation candidates (discloses candidate plans for simulation) and a second evaluated value being a prediction result of a production result obtained by implementing production plan simulations (discloses simulation involving scheduling decisions) about production lots to be allocation candidates in respective production lines in a descending order of the first evaluated values, and a specific production lot among the ranked and output allocation candidates is allocated to the production line, and learning is carried out on the basis of the specific production lot to update the empirical rule database), (Id., ¶ 110, the terminal 109 for operator receives the selection for the ideal plan creation indicator selection box 1005 from a user, and the final/initial process ideal plan creation device 104 acquires the content of the received selection. Meanwhile, in the present embodiment, the indicator includes an indicator for creating an ideal plan that gives an early delivery time (discloses selected due date policy) or an indicator for creating an ideal plan that gives a large production quantity, and indicators obtained by attaching a prescribed weight to these indicators may be used), (Id., ¶ 93, the plan candidate planning device 106 acquires limitation condition information from the limitation condition DB 102 (S1206). Then, the plan candidate planning device 106 generates at least one plan candidate (discloses generation of candidate plans for simulation) on the basis of the limitation condition information acquired in S1206 (S1207). Details of the processing (hereinafter, referred to as plan candidate planning processing) will be described later);
b) execute a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations (Id., ¶ 119, In order to create an ideal plan, for example, a neural network learning device and backpropagation are used (discloses machine learning process)), (Id., ¶ 120, Input to the learning input processing unit 202 is, for example, information on a delivery time, quantity and kind of each of products, and information that is output by a learning output processing unit 203 is, for example, a production sequence of each of products (sequence according to which an order lot is introduced into facilities in respective processes) (discloses updated scheduling and due date policies), (Id., ¶ 94, Next, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out (discloses scoring function for evaluating decisions)... a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan. Meanwhile, in the calculation of the gap between the plan candidate and the ideal plan, values obtained by multiplying each of parameters by a prescribed weighting value (weighted each of parameters) may be used, in place of each of the above-described parameters);
and output the finalized scheduling policy and the due date policy in response to the order,  wherein the machine learning process defines a due date quotation process and a scheduling policy process, the due date quotation process configured… to select a next due date policy based on a preceding due date policy from a preceding iteration, the scheduling policy configured, for each iteratively executed a) and b), to select a next scheduling policy for internal processes based on a preceding scheduling policy from the preceding iteration, 
wherein the result of each iteration of the simulation is a reward determined by taking a negative of a cost function, the cost function based on a quoted due date of the order and a simulated delivery date determined from the next scheduling policy and due date policy,
and wherein executing the machine learning is based on providing the reward of each iteration to both the scheduling policy process and the due date quotation for each subsequent iteration (Id., ¶ 146, with the production plan support system 1 of the present embodiment, similarity between each of the plurality of generated implementable process information and implementation process information is calculated, implementable process information that is the most similar to the implementation process information among the calculated similarities is specified, and the specified implementable process information is output as information on a production process of a product (discloses outputting finalized scheduling and due date policy), and therefore a user can carry out production on the basis of a production plan that makes the most suitable production of a product possible, among executable production plans for the product), (Id., ¶ 148, with the production plan support system 1 of the present embodiment, information on a quantity of a product or a production completion time of a product is acquired as an indicator when implementation process information is generated and implementation process information is generated according to the acquired indicator, and therefore a user can surely produce a product on the basis of a production plan for producing the product in a prescribed quantity or a production plan for completing the production of the product by a prescribed delivery time (further discloses due date policy)), (Id., ¶ 118, the ideal plan planning device 105 outputs the ideal plan created in S1403 (S1404). Processing in S1402 and S1403 is repeated until ideal plans are created for all processes), (Id., ¶ 139, the ideal plan planning device 105 outputs an execution plan for a subsequent process (discloses policy processes for due date and scheduling) (a process in the forward direction (discloses selecting the next processes for due date and scheduling) or a process in the backward direction) on the basis of the execution plan having been input to the learning device by the learning output processing unit 204 (S1603). The processing is repeated sequentially), (Id., ¶ 94, the plan candidate selection device 110 calculates similarity between each of plan candidates created in S1207 and an ideal plan (S1208). In the present embodiment, in order to calculate the similarity, calculation of a gap is carried out. The calculation of a gap is carried out, for example, on the basis of mathematical formulae below (discloses a negative (i.e. gap between plan iterations) of a cost function)

    PNG
    media_image1.png
    196
    519
    media_image1.png
    Greyscale

Here, KN.sub.i and LN.sub.i are delivery time of the manufacturing sequence i in the plan candidate and the ideal plan, respectively, KS.sub.i and LS.sub.i are the quantity of order of manufacturing sequence i in the plan candidate and the ideal plan (discloses cost function basis of a quoted due date and a simulated delivery date), respectively, and KH.sub.i and LH.sub.i are the product kind of order of manufacturing sequence i in the plan candidate and the ideal plan, respectively. Further, it is so determined that the difference between KH.sub.i and LH.sub.i is 0 in a case where KH.sub.i and LH.sub.i belong to the same product kind and the difference between KH.sub.i and LH.sub.i is 1 in a case where KH.sub.i and LH.sub.i belong to different product kinds. Furthermore, a gap D between the plan candidate and the ideal plan is the total sum of a gap D.sub.i of orders of manufacturing sequence i in the plan candidate and the ideal plan), (Id., ¶ 130-132, The search is carried out… to calculate distance between solutions. [131] …a solution keeping a certain distance is adopted as a plan candidate. For example, in a case where “a solution 1” has been searched and then “a solution 2” is searched, when a distance between “the solution 2” and “the solution 1” is larger than distance X having previously been set, “the solution 2” is adopted as a plan candidate (discloses providing the reward (i.e. distance between plans) to create new plan candidates (i.e. subsequent iterations). [0132] Meanwhile, for the above calculation, generally available mathematical programming software may be used. Further, in the present embodiment, as information that is input/output, concrete numeral values, item names and limitation conditions are mentioned, but other numerical values, item names, limitation conditions and the like may be used).
While suggested, Zheng does not explicitly disclose A system, comprising: one or more machines on a factory floor; and an apparatus communicatively coupled to the one or more machines by one or more Programmable Logic Controllers (PLCs); …iteratively execute a) and b) until a finalized scheduling policy and the due date policy is determined; for each iteratively executed a) and b)…
However, Hamling discloses A system, comprising: one or more machines on a factory floor (Hamlin, ¶ 4, some legacy techniques might establish a manufacturing capacity plan based on some then -current set of information (e.g., current capacity, product demand forecasts, inventory levels, etc.). These techniques then track certain metrics during actual manufacturing operations to determine various measures of performance for the manufacturing capacity plan. For example, the state of certain equipment might be tracked over time to determine a utilization percentage for that equipment (discloses scheduling policy based on status of manufacturing facility (i.e. factory floor) machines);
…iteratively execute a) and b) until a finalized scheduling policy and the due date policy is determined; for each iteratively executed a) and b)… (Hamling, ¶ 43, The plan performance predictive model generation technique 4A00 presents one embodiment of certain steps and/or operations that facilitate real-time adjustment of manufacturing capacity plans using predictive modeling. At least some of the steps and/or operations (e.g., the grouping of steps to generate learning model 422) are performed to generate a learning model that is associated with the plan performance predictive model), (Id., ¶ 44, A portion of the collected pairs (e.g., pairs S1-R1 through S3-R3) can be used to train one or more learning models (step 404). A different portion of the collected pairs (e.g., pairs S4-R4 through SN-RN) can be used to validate the learning model (step 406). The processes of training and validating can be iterated (see path 408) until the learning model behaves within target tolerances (discloses iterating a learning model until a final plan is determined) (e.g., with respect to predictive statistic metrics, descriptive statistics, significance tests, etc.)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and learning elements of Zheng’s production support system to include the iterative and learning elements of Hamling in the analogous art of managing manufacturing plans for the same reasons as stated for claim 1.
While suggested, the combination of Zheng and Hamling does not explicitly disclose …and an apparatus communicatively coupled to the one or more machines by one or more Programmable Logic Controllers (PLCs)
However, Slagle discloses …and an apparatus communicatively coupled to the one or more machines by one or more Programmable Logic Controllers (PLCs) (Slagle, ¶ 162, Application of machine learning technology has become commonplace. PLC controllers and countless other sensors embedded in complex machines provide data that can be aggregated and used by data analytic engines to predict future performance of those machines. Some social engineering (advertising) firms and government agencies are now applying those same tools to human data with amazing results to deliver targeted advertising or find terrorists within a population. However, such algorithms have not been applied to industrial man-power performance, with the results being fed back into a CCPM uncertainty calculation to optimize high variability manufacturing. The inventors have found that this can be done to counter the assumption that uncertainty in human systems is unpredictable).
 At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and learning elements of Zheng’s production support system and the iterative and learning elements of Hamling’s management of manufacturing plans to include the programmable logic controller elements of Slagle in the analogous art of “automated manufacturing scheduling data processing systems” [Slagle, ¶ 9].
The motivation for doing so would have been to “reduce… the uncertainty--measures it in fact--and makes it possible to optimize highly variable manufacturing” [Slagle, ¶ 22]. Such improvements would support Hamling to help “improve the accuracy of generated capacity plans” [Hamling, ¶ 6], wherein such a capacity plan would help to identify the “ideal… production plan of products, for example, that determines, when an order of production of a plurality of products (lots) is received, how each of facilities used for each of processes is caused to accept what lot via what sequence (time zone) and to work” [Zheng, ¶ 35].

Regarding claims 14-18, these claims recites limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gombolay, U.S. Publication No. 2017/0293844, discloses human-machine collaborative optimization via apprenticeship scheduling.
Yanovsky, U.S. Publication No. 2018/0374017, discloses a system and method for real time scheduling
Reaume, Patent No. 7,979,293, discloses a system and method for production system operations timing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624